DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 2 April 2021 and 24 February 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest, in combination with all of the other limitations of claim 16, an assembly of a plurality of first pockets which contain an insulating material having open cells and a single second pocket which encloses and continuously extends around the plurality of first pockets with an intermediate part interposed between two successive first pockets wherein the intermediate part allows the first pockets to be hinged with respect to each other. The prior art also fails to teach or suggest, in combination with all of the other limitations of claim 35, an assembly of a plurality of first pockets which contain a first insulating material and a single second pocket which encloses and continuously extends around the plurality of first pockets with an intermediate part interposed between two successive first pockets wherein the intermediate part allows the first pockets to be hinged with respect to each other and between at least some of the first pockets of the plurality of first pockets and the second pocket are interposed second thermally insulating structures, each comprising a second thermally insulating material having a density lower than the density of the first insulating material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783